Guiímey, J.,
The exceptions are filed by the trustee, and they relate to so much of the fund accounted for as represents proceeds from the sale of that portion of the testator’s real estate as to which he provided by codicil that it “shall not be sold but held in trust for the benefit of my grandchildren so long as any or either of them shall live in all eases the Estate is to go to my heirs.”
The trust is undoubtedly a dry one (see McCune v. Baker, 155 Pa. 503), and, as pointed out by the auditing judge, the testator’s four grandchildren are not only entitled to receive all of the income, but they also have vested interests in remainder, no matter whether the testator’s heirs are to be ascertained as of the date of his death or as of the date fixed for the termination of the trust; accordingly, the testator’s grandchildren, namely, Mabel Reed Edwards, Anna M. Reed, Ethel Reed Hartel and William F. H. Reed, take a fee in the real estate, and, hence, they are entitled to take absolutely the proceeds of the realty included in this account.
The exceptions are dismissed and the adjudication is confirmed absolutely.